April 20, 2007


Mr. Stuart Smith
Naman, Howell, Smith & Lee, L.L.P.
900 Washington Avenue, 7th Floor
Waco, TX 76701
Ms. LaNelle L. McNamara
LaNelle L. McNamara, P.C.
1921 Austin Ave.
Waco, TX 76701

RE:   Case Number:  04-0851
      Court of Appeals Number:  10-02-00125-CV
      Trial Court Number:  97-4212-4

Style:      BAYLOR UNIVERSITY
      v.
      TOM SONNICHSEN

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Joe Johnson |
|   |Ms. Sharri      |
|   |Roessler        |